
	

115 S1495 IS: ANCSA Fractional Shares Consolidation Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1495
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Alaska Native Claims Settlement Act regarding the treatment of fractional shares of
			 stock by Regional Corporations, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Fractional Shares Consolidation Act of 2017.
		2.Fractional shares
 (a)In generalSection 7(h) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(h)) is amended— (1)in paragraph (2)(A), by inserting , subject to paragraph (4) after pursuant to applicable laws of intestate succession;
 (2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following:
					
						(4)Fractional shares
 (A)In generalNotwithstanding any State law regarding fractional shares, a Regional Corporation is authorized to issue a full share of any class of stock, for no consideration, in exchange for a fractional share of the same class of stock, held by any shareholder, as long as the Regional Corporation exchanges all fractional shares of a class of stock for full shares of the same class of stock at the same time.
 (B)Elimination of fractional sharesA Regional Corporation shall be authorized, after taking the action specified in subparagraph (A) for any class of stock, to adopt, by resolution of the board of directors of the Regional Corporation, a policy that provides for the elimination of fractional shares that would result by will or the laws of intestate succession by—
 (i)issuing a full share in lieu of any fractional share that would otherwise result from the application of a will or the intestacy laws; or
 (ii)issuing the maximum number of full shares possible to each devisee or beneficiary in the manner specified in a will or under the applicable intestacy laws, and, if any shares remain unissued, then issuing any such remaining shares as full shares only, in accordance with a process specified in the resolution that may reflect, in the discretion of the board of directors, local customs, traditions, and laws.
 (C)No legal cause of actionNo action taken by a Regional Corporation under subparagraph (A) or (B) shall provide a legal cause of action to any shareholder of the Regional Corporation against either the Regional Corporation or its board of directors.
 (D)Preemption of State lawThe provisions of this paragraph shall preempt State law with respect to fractional shares of Regional Corporations..
 (b)Conforming amendmentSection 8(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1607(c)) is amended by striking paragraph (4) and inserting paragraph (5).  